Citation Nr: 1545973	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  13-09 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a hearing loss disability.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  He also had service in the Army National Guard from March 1985 to September 2002.  During his National Guard service, he was called to active duty from March 1991 to September 1992.  The Veteran's service records show that his primary military occupational specialty was as a helicopter mechanic and that his awards and decorations included the Air Medal and Aircraft Crewman's Badge.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the RO.  

In June 2015, during the course of the appeal, the Veteran had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  During that hearing, the Veteran raised contentions to the effect that service connection was warranted for tinnitus.  

In a statement, dated in November 2012, the Veteran also raised contentions to the effect that an effective date prior to April 27, 2011, was warranted for service connection for PTSD.  

Neither the claim of entitlement to service connection for tinnitus nor the claim of entitlement to an earlier effective date for service connection for PTSD has been certified to the Board on appeal nor has either been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  However, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of entitlement to service connection for a bilateral hearing loss disability and entitlement to an increased initial rating for PTSD are addressed in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran's low back disorder, including degenerative disc disease, a small focal disc herniation at L5-S1, degenerative arthritis, and lumbar strain/sprain, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.


CONCLUSION OF LAW

A low back disorder is not the result of disease or injury incurred in or aggravated by service, nor may arthritis of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.6(a), 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2011, the VA received the Veteran's claim.  Following the receipt of that claim, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  The VA informed him of the criteria for service connection and set forth the general criteria for rating service-connected disabilities and for assigning effective dates should service connection be granted. 

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  The VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his August 2003 treatment at Amherst Medical Associates, LLP; records reflecting his treatment from September through November 2003 at Buffalo Back and Neck Physical Therapy, PC; records reflecting his VA treatment from August 2012 through April 2013; and the transcript of his June 2015 video conference with the undersigned Acting Veterans Law Judge.  

During the Veteran's video conference, the Acting Veterans Law Judge explained the issues fully and suggested the submission of evidence that the Veteran may have overlooked that would be advantageous to his position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this regard, the Veterans Law Judge left the record open for 60 days, so that the Veteran could submit additional evidence to support his claim.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2015).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C.A. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In March 2014, the VA examined the Veteran to determine the nature and etiology of any back disorder found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented the Veteran's medical conditions, and rendered diagnoses and opinions consistent with the remaining evidence of record.  Therefore, the Board concludes that the VA examination was adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issue of service connection for a low back disorder.  He has not identified any outstanding evidence which could support that claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of that claim.  

Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

During his June 2015 video conference, the Veteran testified that he was a helicopter mechanic in service and that he flew many hours on a helicopter.  He stated that the helicopter seats had very poor support and that he began to notice problems with his back at that time.  He reported that he had experienced back problems since that time and that service connection was, therefore, warranted.  However, after carefully considering those claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The Veteran is competent to give testimony about what he experienced during and since his retirement from the service.  For example, he is competent to report that he first experienced low back pain in the service and that it has been present since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that pain.  The question of an etiologic relationship between a disease or injury and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  Further, the Veteran has not reported having a diagnosis in service, nor is there evidence of his symptoms supporting a later diagnosis of an inservice disorder.  Not only is the presence of a chronic, identifiable back disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  Indeed, his lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 
In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Although it is reasonable to expect that the Veteran logged a significant number of hours flying in helicopters in service, his service treatment records, including the reports of multiple flight examinations, are negative for any complaints or clinical findings of a chronic, identifiable back disorder of any kind.  Indeed, on multiple medical histories in service, he denied the presence of recurrent back pain or back trouble of any kind; and during the associated examinations, his spine was found to be normal.  

A chronic, identifiable back disorder, diagnosed as a herniated disc at L5-S1 was first manifested in August 2003, when the Veteran was treated at Amherst Medical Associates, LLP.  He reported persistent back pain which, by his own admission, had started one month earlier.  He did not recall any associated injury, nor did he relate his back pain to any incident in service.  In addition, the private health care providers did not report evidence of a nexus to service.  

The multiple normal medical findings concerning the Veteran's back in service, as well as the absence of any competent evidence of a nexus to service militates against the claim.  See, e.g., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Nevertheless, in March 2014, the VA examined the Veteran determine the nature and etiology of any back disorder found to be present.  

Following the March 2014 VA examination, the examiner found that the Veteran also had lumbosacral strain, degenerative arthritis of the lumbar spine, and a low back sprain secondary to degenerative disc disease.  The examiner noted the Veteran's argument that his back disorder was the result of flying in poorly supported helicopter seats in service.  However, she found no documentation that the Veteran complained of any back pain in service or for 11 years following his last discharge from active duty.  She noted that even when the Veteran did report back pain in 2003, he did not relate it to service.  Therefore, the VA examiner opined that it was less likely than not that the Veteran's low back disorder was related to service.  

Following the Veteran's video conference in June 2015, the Acting Veterans Law Judge left the record open for 60 days, so that the Veteran could submit evidence showing a nexus between the Veteran's current back disorder and service.  However, he did not submit such evidence.  

In light of the foregoing, the Board finds the preponderance of the evidence against a finding of a chronic, identifiable back disorder in service or of a nexus between his current back disorder and service.  Therefore, he does not meet the criteria for service connection.  Accordingly, service connection for a low back disorder is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim of service connection for a back disorder.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

The Veteran also seeks service connection for a bilateral hearing loss disability and for an initial rating in excess of 30 percent for his service-connected PTSD.  

During the Veteran's March 2012 VA examination, it was noted that in February 2012, he had been treated at the Buffalo Hearing and Speech Center.  Although the report of an April 2013 consultation with the VA Audiology Service, indicated that records from the Buffalo Hearing and Speech Center were to be scanned and associated with the claims folder, the Veteran's claims file remains negative for those records.  

With respect to the increased rating claim, the Board notes that the percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Therefore, the Veteran's employment records are relevant to the assignment of such a rating.  In this case, the Veteran reports that he had a lengthy career with a railroad police department.  

The Veteran's treatment records on file show that his most recent treatment for PTSD was performed at the VA in April 2013.  However, during his video conference, he testified that he had received treatment for PTSD at the Buffalo Vet Center as late as August 2014.  Records of that treatment have not been requested for association the Veteran's claims file (now stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA).  
Because there may be outstanding evidence which could support the Veteran's appeal, the foregoing issues are remanded to the AOJ for the following actions:

1.  Notify the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to an increased rating for PTSD. 

2.  The AOJ must ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he was treated for a hearing loss disability and/or PTSD since April 2013.  This should include, but is not limited to, the dates of his treatment at or through the Buffalo Vet Center.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, audiometric studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

In particular, the AOJ must obtain a copy of the February 1, 2012, scanned report from the BUFFALO HEARING AND SPEECH CENTER.  The AOJ must also obtain the Veteran's treatment records from the BUFFALO VET CENTER.  Then, the AOJ must associate those records with the claims folder.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

3.  The AOJ must ask the Veteran to provide the name(s) and address(es) of his employer(s) or former employer(s) where he worked since April 2011.  

Then, contact each employer/former employer and request copies of the Veteran's employment records, including, but not limited to, attendance records, to include absences due to PTSD; medical records; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements and reports of termination and any associated severance pay.  In particular, request the Veteran's records from the employer for whom he worked as a policeman.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

Also request that the Veteran provide any employment in his possession which addresses the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment/past employment with any federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If records of the Veteran's employment with a private employer are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

4. When the actions in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development, such as the scheduling of any necessary VA examinations.  Then, the AOJ must readjudicate the issues of entitlement to service connection for a hearing loss disability and entitlement to an initial rating in excess of 30 percent for PTSD. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so. However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


